Citation Nr: 0832348	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-40 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypothyroidism, to 
include as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for colon polyps, to 
include as secondary to exposure to herbicide agents.

4.  Entitlement to service connection for ulcers, to include 
as secondary to exposure to herbicide agents.

5.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  This service included service in Vietnam during the 
Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD, hypothyroidism, colon polyps, 
ulcers, and a skin disorder.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD, 
nor has any PTSD been related to his active service.

2.  The medical evidence shows that the veteran's 
hypothyroidism was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including exposure to herbicide agents.

3.  The medical evidence shows that the veteran's colon 
polyps were not present in service or until many years 
thereafter and are not related to service or to an incident 
of service origin, including exposure to herbicide agents.

4.  The medical evidence shows that the veteran's ulcers were 
not present in service or until many years thereafter and are 
not related to service or to an incident of service origin, 
including exposure to herbicide agents.

5.  The medical evidence shows that the veteran's skin 
disorder was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Hepatitis was neither incurred in or aggravated by 
service nor proximately due to or the result of exposure to 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  Colon polyps were neither incurred in or aggravated by 
service nor proximately due to or the result of exposure to 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.  Ulcers were neither incurred in or aggravated by service 
nor proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002& Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

5.  A skin disorder was neither incurred in or aggravated by 
service nor proximately due to or the result of exposure to 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007).  The notice should be 
provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a November 2004 letter, the RO notified the veteran of the 
elements necessary to establish claims of service connection 
for PTSD, hypothyroidism, ulcers, colon polyps, and a skin 
disorder.  The letters notified him of the first element, 
i.e., that the evidence needed to show that the disability 
was related to service.  The letters also satisfied the 
second and third elements because they advised him of the 
evidence he was responsible for submitting and identified the 
evidence that VA would obtain.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2006 correspondence, VA advised the veteran 
of these criteria.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claims.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claims prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claims and thus the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records, together with the records of his post-
service medical care.  The Board acknowledges, however, that 
to date, VA has neither afforded the veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his disorders.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence shows that the veteran's hypothyroidism, colon 
polyps, and ulcers were initially diagnosed in 1996, nearly 
three decades after his discharge from active duty.  Further, 
hypothyroidism, colon polyps, and ulcers are not the type of 
conditions that are capable of lay observation.  The first 
record of a complaint of a skin problems is dated in August 
2004.  While a skin disorder is capable of lay observation, 
the veteran has not provided any statements regarding a 
continuity of symptomatology of skin problems since service.  
In addition, although he contends that he developed 
hypothyroidism, colon polyps, ulcers, and a skin disorder as 
a result of exposure to herbicide agents, he has neither 
cited nor submitted any medical evidence that even suggests a 
link between such exposure and the diseases.  Finally, 
although the veteran has stated that he feels he has symptoms 
that warrant a diagnosis of PTSD, he has not received any 
psychiatric treatment, and there is no clinical evidence of 
PTSD.  As such, there is no reasonable possibility that VA 
examinations would result in findings favorable to the 
veteran and VA is not required to afford him a medical 
examination and/or obtain a medical opinion as to the 
etiology or onset these disorders.  The Board thus finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The veteran claims that while serving in Vietnam, he was 
exposed to stressors that support a PTSD diagnosis.  

The veteran's service records list his military occupational 
specialty as crane shovel operator, and show that he received 
the Vietnam Service and Campaign Medals; awards that indicate 
service Vietnam, but do not denote combat.  His service 
medical records are negative for evidence of any psychiatric 
disability during service.

In support of his claim, the veteran submitted a PTSD 
questionnaire that listed his PTSD stressor as two men in his 
tent having died as a result of land mine explosions.  
Neither death has been confirmed.

Even if all the claimed stressors were verified, the Board 
finds that the medical evidence does not support a diagnosis 
of PTSD and service connection is, therefore, not warranted.  
The veteran's service medical records are negative for 
evidence of any psychiatric disability during service.  
Further, there is no post service treatment for or diagnosis 
of PTSD.

Private medical records dated from June 1996 to March 2005, 
and VA records dated in August 2004, when the veteran first 
sought to establish VA primary care, show that the veteran 
has been treated for a variety of medical conditions, 
including gastroesophageal reflux disease, peptic ulcer 
disease, colon polyps, hypothyroidism, and prostate cancer, 
and that he has complained of a skin disorder.  None of these 
records reflect psychiatric complaints or diagnoses of PTSD 
or related symptoms.  The evidence of record does not 
demonstrate a current diagnosis of PTSD.

Because there is no competent diagnosis of PTSD in the claims 
file, the claim must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board has considered the veteran's 
assertions, but, as a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter, such as whether he 
in fact suffers from service-related PTSD.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypothyroidism, Colon Polyps, Ulcers, and a Skin Disorder

Service medical records are negative for hypothyroidism, 
colon polyps, ulcers, and a skin disorder, and the veteran 
does not contend otherwise.  In addition, although the 
veteran served in the Republic of Vietnam while on active 
duty, presumptive service connection is not available under 
38 C.F.R. § 3.309(e) for these disorders.  In this regard, 
the Board notes that the Secretary recently reiterated that 
there is no positive association between exposure to 
herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence linking 
hypothyroidism, colon polyps, ulcers, and a skin disorder to 
his service, service connection on a direct or secondary 
basis is not warranted for these disorders.  Stefl.  In this 
case, there is no such medical evidence linking the veteran's 
hypothyroidism, colon polyps, ulcers, and skin disorder to 
his service.  Accordingly, the appeals are denied.  

In reaching this determination, the Board does not question 
the veteran's sincerity in stating that he incurred these 
disorders due to service.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions as such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2007) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
the Board finds that the preponderance of the evidence is 
against the claims and service connection must be denied for 
hypothyroidism, colon polyps, ulcers, and a skin disorder.


ORDER

Service connection for PTSD is denied.

Service connection for hypothyroidism, to include as 
secondary to exposure to herbicide agents, is denied.

Service connection for colon polyps, to include as secondary 
to exposure to herbicide agents, is denied.

Service connection for ulcers, to include as secondary to 
exposure to herbicide agents, is denied.

Service connection for a skin disorder, to include as 
secondary to exposure to herbicide agents, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


